Exhibit 10.2


The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.


FIRST AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT OF
TNHC RUSSELL RANCH LLC
This First Amendment to Limited Liability Company Agreement of TNHC RUSSELL
RANCH LLC (“Amendment”) is entered into by and between TNHC LAND COMPANY LLC,
a Delaware limited liability company (“TNHC”) and IHP CAPITAL PARTNERS VI, LLC,
a Delaware limited liability company (“IHP”) as of this 4th day of August, 2017
(the “Effective Date”).
RECITALS
A.    TNHC and IHP entered into that certain Limited Liability Company Agreement
of TNHC Russell Ranch LLC, a Delaware limited liability company as of May 22,
2013 (the “Agreement”). Unless otherwise defined herein, all capitalized terms
used in this Amendment shall have the same meaning as provided in the Agreement.
B.    In connection with the development of the Project, the Company has
incurred and expects to incur in the future, significant additional costs above
those originally anticipated in the Original Budget. The Members desire to amend
the Agreement to provide for the contribution of additional capital by the
Members to address these increased costs and to modify certain other provisions
of the Agreement.
AGREEMENT
Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Members agree as follows:
1.Project and Business Plan. Sections 1.05(a) through (d) of the Agreement is
hereby deleted and the following inserted in its place:
“(a)    Description of Project. The express, limited and only purposes of this
Company are to (i) acquire the real property described in Exhibit “A” attached
hereto (the “Property”), (ii) achieve the Entitlements for the Property, (iii)
develop off-site improvements described in the Approved Business Plan which are
contemplated to create paper lots with major backbone infrastructure installed,
and (iv) sell the Property in bulk and/or in multiple phases (collectively, the
“Project”). The Company shall not engage in any other business without the prior
written consent of the Members, which consent may be withheld in their
discretion.
(b)    Entitlements. As used in this Agreement, “Entitlements” means the mapping
of the Property to secure all development rights and approvals from the City of
Folsom


1


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




(“City”) and/or other governmental agencies (as applicable) to construct
approximately […***…] (individually, a “Lot” and collectively, the “Lots”), a
school and park site and an approximately three (3) acre recreation facility.
The following summarizes the critical elements of the Entitlements, the status
of which is described on Schedule 4 attached hereto:
(i)
Completion and City Council Approval of the Folsom Plan Area Specific Plan
(“SPA”) Tier 2 or Amended Development Agreement (“DA Amendment”). Critical
components of the DA Amendment include: School Financing Plan; Affordable
Housing; and Specific Plan Infrastructure Fee Program.

(ii)Other Project specific Entitlements include, but are not limited to:
(A)Specific Plan amendment;
(B)Satisfaction of CEQA as required by City;
(C)Preliminary Planned Development -Land Use Plan;
(D)Affordable housing plan;
(E)Design guidelines and development standards;
(F)Large lot tentative map of the Property;
(G)Final large lot map, subdivision agreements, civil construction documents and
City required bonding;
(H)Small lot tentative map(s);
(I)Final small lot maps, subdivision agreements, civil construction documents to
be prepared by TNHC and assigned to lot purchasers who will execute subdivision
agreement(s) and post required bonds; and
(J)Development agreement.
(c)Approved Environmental Parameters. Managing Member agrees to cause the
Project to satisfy the Approved Environmental Parameters.
(d)Approved Business Plan. The Members agree that the current business plan for
the Company shall be that adopted by the Members on the Effective Date and shall
be inclusive of the following items described in (i)-(iv) below (collectively,
the “Approved Business Plan”).
The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.


2


4409429v26 / 500303.0022

--------------------------------------------------------------------------------






(i)
All costs and liabilities (“Project Costs”) to be paid or assumed by the Company
in connection with the Project, which is hereby approved by the Members (as
amended from time to time with IHP’s approval the “Approved Project Budget”). No
changes or departures from the Approved Project Budget shall be made without the
prior consent of IHP, which consent may be withheld in its discretion.

(ii)
The projected cash flow for the Project (“Project Proforma”).

(iii)
Te anticipated revenues and Project Costs of the Company for the balance of the
first calendar year of the Company through the estimated life of the Project.

(iv)
Critical Dates Schedule (which replaces the prior Critical Dates Schedule(s)).”

Exhibit A to the Agreement is superseded and replaced by Exhibit A to this
Amendment.
2.Errors or Omissions in Budget. Section 1.05(g) of the Agreement is hereby
deleted in its entirety and the following inserted in its place:
[…***…]
3.Capital Contributions. IHP’s Maximum Capital Commitment pursuant to
Section 2.02(a) of the Agreement is hereby increased from […***…] and TNHC’s
Maximum Capital Commitment pursuant to Section 2.02(b) of the Agreement is
hereby increased from […***…] to […***…]. Such capital shall be contributed in
accordance with the requirements of the Agreement; sixty-five percent (65%) by
IHP and thirty-five percent (35%) by TNHC until IHP has contributed its Maximum
Capital Commitment at which time TNHC shall contribute the required capital up
to its Maximum Capital Commitment. All such capital shall be considered Base
Capital.
4.Additional Capital. All references in the first paragraph of Section 2.02(e)
of the Agreement to “Original Budget” are hereby changed to “Approved Project
Budget”.
5.Company Financing. TNHC and IHP hereby acknowledge that the Company did obtain
Company Financing which matured May 23, 2017. TNHC and IHP have extended the
maturity date to September 23, 2017. Immediately following the execution of this
Amendment, TNHC and IHP shall each use commercially reasonable efforts to obtain
third party non-recourse financing for the Company to pay Project Costs in a
principal amount of not more than […***…] on terms and conditions acceptable to
the Members. Upon the closing of such new Company Financing, the Members shall
review and consider reducing the Maximum Capital Commitments based on the
projected capital needs of the Company and the effect of such new Company
Financing.
The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.


3


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




6.Working Capital Reserve. Section 3.01(c) of the Agreement is hereby modified
to increase the Working Capital Reserve from Fifty Thousand Dollars ($50,000) to
Two Hundred Thousand Dollars ($200,000).
7.Distributions of Cash Flow. Section 3.02 of the Agreement shall be deleted in
its entirety and the following inserted in its place:
“3.02    Distributions of Cash Flow. Except as provided elsewhere in this
Agreement, cash held in the Collection Account from time to time in excess of
(1) reserves withheld to fund the Unfunded SIR Amount, if applicable, and (2)
such reserves as are established from time to time by the Members for
anticipated cash disbursements that will have to be made before anticipated
additional cash receipts will provide the funds therefore (the “Cash Flow”)
shall be distributed to the Members as soon as it becomes available for
distribution, but in no event less often than monthly by the 25th day of each
calendar month, in the following order of priority:
(a)Sale Agreement Deposits. The entire deposit under the “Sale Agreement” and,
if applicable, the “IHP Sale Agreement” (as such terms are defined below)
consisting of a percentage of the total purchase price received by the Company
under the Sale Agreement “Phase 1” (as defined below) (collectively the
“Deposit”) together with the Additional Liquidated Damages (as defined in the
Sale Agreement), if any, received by the Company due to a default by the buyer
in its obligation to close escrow under the Sale Agreement shall be distributed
to IHP as a reduction of its Unrecovered Capital Account. If the Company
receives the “Liquidated License Damages” (as defined in the Sale Agreement), it
shall be held by the Company and used solely for the purpose of paying for all
costs incurred in connection with the completion of the “License Work” (as
defined in the Sale Agreement).
(b)Proceeds for Closing of Sale Agreement. If and when the closing occurs under
the Sale Agreement and/or IHP Sale Agreement, the net proceeds payable to the
Company shall first be paid to TNHC to reduce TNHC’s Unrecovered Capital Account
to thirty-five percent (35%) of the total Unrecovered Capital Accounts of both
Members. Once TNHC’s Unrecovered Capital Account has been reduced to such level,
its Maximum Capital Commitment shall be reduced to […***…]. If the proceeds from
the closing of the Sale Agreement and IHP Sale Agreement, if applicable,
distributed to TNHC are insufficient to reduce TNHC’s Unrecovered Capital
Account to thirty-five percent (35%) of the total Unrecovered Capital Accounts
of all Members, then IHP shall be responsible to contribute all of the capital
required to pay Project Costs until IHP’s Unrecovered Capital Account is equal
to sixty-five percent (65%) of the total


The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.


4


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




Unrecovered Capital Accounts of all Members (“IHP Rebalancing Contribution”),
provided in no event, shall IHP be obligated to contribute capital beyond its
Maximum Capital Commitment. If the closing under the Sale Agreement does not
occur due solely to a default by the buyer, IHP shall not be obligated to
contribute capital to pay the IHP Rebalancing Contribution.


(c)Preferred Return on Senior Capital. Next, to the Members in the ratio that
the accrued and unpaid Preferred Return on Senior Capital contributed by each
Member bears to ‘the aggregate of the accrued ·and unpaid Preferred Return on
Senior Capital contributed by both Members, until and to the extent required to
reduce each Member’s accrued and unpaid Preferred Return on all such Senior
Capital to zero (0).
(d)Senior Capital. Next, to each Member as a reduction of its Unrecovered
Capital Account in the ratio that the Senior Capital contributed by each Member
bears to the aggregate of the Senior Capital contributed by both Members, until
and to the extent required to reduce each Member’s Senior Capital to zero (0).
(e)Base Capital Preferred Return. Next, to the Members in the ratio that the
balance of the accrued and unpaid Base Capital Preferred Return of each Member
bears to the aggregate of the balance of accrued and unpaid Base Capital
Preferred Return of both Members, until and to the extent required to reduce
each Member’s accrued and unpaid Preferred Return to zero (0).
(f)Capital. Next, to each Member as a reduction of its Unrecovered Capital
Account in the ratio that the capital contributed (excluding Senior Capital) by
each Member bears to the aggregate of the capital contributed (excluding Senior
Capital) by both Members, until and to the extent required to reduce each
Member’s Unrecovered Capital Account to zero (0).
(g)Profits. Thereafter, to the Members in accordance with their Percentage
Interests.
8.Executive Committee. Section 4.02(a) of the Agreement is hereby deleted in its
entirety and the following inserted in its place:
“There shall be an executive committee (“Executive Committee”) created by the
Members with each Member appointing two (2) representatives to represent its
interest and act on its behalf and with each Member entitled to a single vote.
IHP hereby designates Douglas C. Neff and Renée McDonnell as its Executive
Committee representatives hereunder. TNHC hereby designates Leonard Miller and
Kevin Carson as its Executive Committee representatives hereunder. Each
Executive Committee representative appointed by a Member shall act as agent for
and under the sole and exclusive direction and control of such Member and may
act alone as such agent of such Member. Each Member may, by written notice to
the other, appoint and/or remove any Executive Committee representative
appointed by such Member and appoint a substitute therefor; provided, however,
that any new representative appointed by any Member must


5


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




either (i) be an officer, director, partner, member, manager, principal or
employee of such Member, or of an Affiliate of such Member; or (ii) be approved
by the other Member.”
9.Personnel. Section 4.03(g) of the Agreement is hereby amended to replace
Ashley Feeney as project manager and name Mark Stacy in his place.
10.Events of Default. There shall be added to Section 6.01 the following:
“(e)    If “NH Nor Cal” (as defined below) defaults in its obligation to close
escrow under the terms of the Sale Agreement, TNHC, an affiliate of NH Nor Cal,
shall be deemed in default under this Agreement if NH Nor Cal has commenced, but
has not completed or never commenced, the License Work, and fails to pay the
Liquidated License Damages and/or TNHC fails to manage timely completion of the
License Work in accordance with the terms of the Sale Agreement as Manager of
the Company, which shall be an obligation of TNHC under this Agreement.”
11.TNHC Management Fee. Prior to the date hereof, TNHC has received […***…] of
the TNHC Management Fee. The remaining portion of the TNHC Management Fee shall
be paid in monthly installments of […***…], beginning on May 1, 2017 until
terminated in accordance with Section 4.06(a) of the Agreement.
12.IHP Project Commitment Fee. Prior to the date hereof, IHP has received
[…***…] of the IHP Project Commitment Fee. The remaining portion of the IHP
Project Commitment Fee shall be paid in monthly installments of […***…]
beginning on May 1, 2017 until terminated in accordance with Section 4.06(b) of
the Agreement.
13.Agreement of Members. Section 5.01 of the Agreement is hereby deleted in its
entirety and the following is inserted in its place:
“The Members have agreed that the Approved Project Budget represents their
expectations concerning the performance of the Project. TNHC understands that
IHP’s decision to fund its capital required under this Agreement is based upon
its expectation that under TNHC’s management of the Project as the Managing
Member hereof, the Company would achieve at least the performance anticipated in
the Approved Project Budget. However, nothing in this Agreement shall be
construed as a guarantee by TNHC that such performance will be achieved. The
mere failure of the Company to achieve such performance shall not constitute
either a default or a failure of Due Care by TNHC. Upon the occurrence of any of
the Replacement Events described below, in addition to its other rights and
remedies hereunder, at law or in equity,


The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.




6


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




IHP shall have the right, but not the obligation, by giving written notice to
TNHC, to designate another Person (the “Replacement Manager”), who may but need
not be IHP or an Affiliate of IHP, to manage the Company and/or to manage and
operate the Project in place of TNHC, including the performance of the Managing
Member’s duties hereunder.”
14.Phase 1 Sale. The following is added to the Agreement:
“The Company and The New Home Company Northern California LLC (“NH Nor Cal”), an
affiliate of TNHC, shall enter into a purchase and sale agreement in a form
reasonably agreed to by the Company and NH Nor Cal (the “Sale Agreement”) for
the acquisition of Phase 1 of the Project consisting of three hundred ninety
four (394) paper (unimproved) lots as depicted on Schedule 1 attached hereto in
accordance with the essential terms set forth on Schedule 2 attached hereto
(“Phase 1”). If the Sale Agreement is not fully executed by July 17, 2017, IHP
shall not be obligated to contribute any further capital to the Company until
the Sale Agreement is fully executed. If, as a result of the Sale Agreement not
being executed by July 17, 2017, IHP does not contribute further capital and, in
the interim, TNHC contributes the capital required to fund Project Costs that
are set forth in the Approved Project Budget, such capital shall be considered
part of TNHC’s Base Capital commitment pursuant to Section 2.02(b), provided
that on the next draw required to pay Project Costs set forth in the Approved
Project Budget after the Sale Agreement is fully executed, IHP shall contribute
capital (not to exceed its Maximum Capital Commitment) in an amount sufficient
to bring its Unrecovered Capital Account balance to an amount equal to
sixty-five percent (65%) of the total Unrecovered Capital Accounts for all
Members. Phase 1 will include four (4) residential “Villages” composed of
different residential products as such Villages are shown on Schedule 1. IHP or
an affiliate shall have the right, but not the obligation, exercisable by
delivery of written notice to NH Nor Cal on or before July 31, 2017 to elect to
acquire up to two (2) Villages in Phase 1 (in whole, but not in part) from NH
Nor Cal (“IHP Sale Agreement”) in a form identical to the form of the Sale
Agreement except for (a) the addition of commercially reasonable representations
and warranties and on the same terms and conditions as specified on Schedule 2
(Schedule 1 specifies the per lot purchase price in each Village and the
infrastructure improvements that are the responsibility of the Company); (b)
changes to reflect that the seller is NM Nor Cal not the Company and (c)
cooperation in completion of the License Work and an allocation of costs and
liability incurred for the "License Work" (as defined on Schedule 2). Any
Villages IHP elects to purchase shall be excluded from the Villages that will be
retained by NH Nor Cal. NH Nor Cal agrees to cooperate with IHP in IHP’s review
and determination of whether to make such election by promptly providing builder
offering packages for the Property and promptly responding to requests for
information about the Project from IHP or its designated representative. If the
closing under the Sale Agreement does not occur under circumstances whereby
NH Nor Cal is entitled to a refund of its deposit pursuant to the Sale
Agreement, IHP shall recontribute such deposit to the Company so


7


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




that such refund may be accomplished provided that in no event shall IHP be
obligated to contribute capital in excess of its Maximum Capital Commitment.
Notwithstanding the foregoing, IHP shall not be obligated to recontribute such
deposit if the Sale Agreement was terminated due to the default of the seller
unless such default was caused solely by the wrongful act of IHP as a Member of
the Company.
15.Representations and Warranties. TNHC hereby reaffirms each and every
representation set forth in Exhibit “G” to the Agreement as true and correct as
of the date hereof, except as noted on Schedule 3 attached hereto. Any items
noted in Schedule 3 shall be deemed part of Exhibit “G”. Further, paragraph (m)
of Exhibit “G” is deleted in its entirety and the following inserted in its
place:
“(m)    The Company has not entered into, nor is TNHC aware of, any obligations
or liabilities of the Company which are not reflected in the Approved Project
Budget. Further, the Approved Business Plan, including the Approved Project
Budget, is a good faith projection of all reasonably foreseeable hard and soft
costs for the Project and TNHC has no actual knowledge of any current facts or
circumstances which would prevent the Company from completing the Project in
accordance with the Approved Business Plan or cause the Approved Project Budget
to be inaccurate in any material respect.”
16.No Further Changes. Except as expressly modified by this Amendment, there are
no other amendments or modifications to the Agreement and it shall remain in
full force and effect. In the event of any conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
control.
17.Costs. All costs and expenses incurred by IHP and TNHC in connection with:
(a) the preparation and negotiation of this Amendment; and (b) any
investigations or due diligence by IHP in determining whether to exercise its
option under Section 14 above, shall be borne by the Company.
18.Miscellaneous. This Amendment may be executed in counterparts, each of which
when taken together shall constitute one original. This Amendment shall be
binding on the parties hereto and their successors and assigns.
[SIGNATURES ON FOLLOWING PAGE]


8


4409429v26 / 500303.0022

--------------------------------------------------------------------------------






Executed as of the date first above written.


“TNHC”
TNHC LAND COMPANY LLC,
a Delaware limited liability company




 
By: /s/ John Stephens
   Name: John Stephens
 Its: Chief Financial Officer






By: /s/ Leonard Miller
   Name: Leonard Miller
 Its: Chief Operating Officer
“IHP”
IHP CAPITAL PARTNERS VI LLC,
a Delaware limited liability company


By: Institutional Housing Partners VI L.P.,
a California limited partnership,
Its Manager


By: IHP Capital Partners,
a California corporation
Its General Partner


 
By:  /s/ Douglas C. Neff
                         Douglas C. Neff
          President
By: /s/ Barry S. Villines    
         Barry S. Villines
         Chief Financial Officer







9


4409429v26 / 500303.0022

--------------------------------------------------------------------------------





EXHIBIT A
REPLACEMENT OF EXHIBIT A TO AGREEMENT
DESCRIPTION OF PROPERTY
EXHIBIT “A”


DESCRIPTION OF THE NEW RESULTANT LANDS
OF TNHC RUSSELL RANCH LLC (PARCEL 1)


All that real property situated in the City of Folsom, County of Sacramento,
State of California located within Sections 9, 10, 15 and 16, Township 9 North,
Range 8 East, Mount Diablo Meridian and being further described as follows:


PARCEL 1


All that real property being described as The Resultant Lands of TNHC Russell
Ranch LLC, a Delaware limited liability company, as described in that certain
Grant Deed recorded on May 08, 2015, in Book 20150508, at Page 0986, Official
Records of Sacramento County. Excepting therefrom all that portion land deeded
to the City of Folsom, in that certain Grant Deed recorded on March 08, 2017, in
Book 20170308, at Page 0591, Official Records of Sacramento County. Together
with Areas 1 and 2 described as follows:


AREA 1


The following described real property situated in the City of Folsom, County of
Sacramento, State of California and being a portion of the southeast one-quarter
of said Section 9, and being further described as follows:


Commencing at a 1-1/2” iron pipe tagged “RE 53” as shown and so designated on
that certain Parcel Map filed for record on February 07, 1980 in Book 55 of
Parcel Maps, at Page 8, Sacramento County Records, marking the southeast corner
of The Lands of Elliott Homes Inc., an Arizona Corporation, as described in that
certain Grant Deed in Lieu of Foreclosure, recorded on October 01, 2009, in Book
20091001, at Page 0761 Official Records of Sacramento County, coincident with
the south line of said Lands of Elliott Homes Inc. and also described as the
south line of the southeast one-quarter of said Section 9, South 88°55’53” West
a distance of 892.30 feet to the True Point of Beginning; thence from said TRUE
POINT OF BEGINNING coincident with said south line, South 88°55'53" West a
distance of 272.78 feet to a point of curvature; thence leaving said south line,
from a radial line which bears South 85°29'49" West, 43.54 feet along the arc of
a non-tangent 387.50 foot radius curve to the right through a central angle of
06°26'18"; thence North 87°20'04" East a distance of 266.73 feet to a point of
curvature; thence from a radial line which bears South 87°20'04" West, 51.42
feet along the arc of a non-tangent 269.50 foot radius curve to the left through
a central angle of 10°55'55" to the True Point of Beginning.




EXHIBIT A


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




Containing 12,723 square feet of land, more or less.


AREA 2


The following described real property situated in the City of Folsom, County of
Sacramento, State of California and being a portion of the southeast one-quarter
of said Section 9, and being further described as follows:


Beginning at a 1-1/2” iron pipe tagged “RE 53” as shown and so designated on
that certain Parcel Map filed for record on February 07, 1980 in Book 55 of
Parcel Maps, at Page 8, Sacramento County Records, marking the southeast corner
of The Lands of Elliott Homes Inc., an Arizona Corporation, as described in that
certain Grant Deed in Lieu of Foreclosure, recorded on October 01, 2009, in Book
20091001, at Page 0761 Official Records of Sacramento County; thence from said
POINT OF BEGINNING coincident with the south line of said Lands of Elliott Homes
Inc. and also described as the south line of the southeast one-quarter of said
Section 9, South 88°55'53" West a distance of 415.02 feet; thence leaving said
south line, from a radial line which bears North 15°43'32" West, 145.43 feet
along the arc of a non-tangent 568.50 foot radius curve to the right through a
central angle of 14°39'25"; thence coincident with a line parallel and 18.50
feet distant, north, as measured at right angles, from said south line of the
southeast one-quarter of Section 9, North 88°55'53" East a distance of 74.24
feet; thence South 87°03'52" East a distance of 50.12 feet; thence coincident
with a line parallel and 15.00 feet distant, north, as measured at right angles,
from said south line of the southeast one-quarter of Section 9, North 88°55'53"
East a distance of 146.91 feet to the east line of said Lands of Elliott Homes
Inc.; thence coincident with said east line of the Lands of Elliott Homes Inc.,
South 01°11'03" East a distance of 15.00 feet to the Point of Beginning.


Containing 6,195 square feet of land, more or less.


Excepting from that certain Grant Deed recorded on May 08, 2015 in Book
20150508, at Page 0986, Official Records of Sacramento, Area 3 described as
follows:


AREA 3


The following described real property situated in the City of Folsom, County of
Sacramento, State of California and being a portion of the northeast one-quarter
of said Section 16, and being further described as follows:


Commencing at a 1-1/2” iron pipe tagged “RE 53” as shown and so designated on
that certain Parcel Map filed for record on February 07, 1980 in Book 55 of
Parcel Maps, at Page 8, Sacramento County Records, marking the southeast corner
of The Lands of Elliott Homes Inc., an Arizona Corporation, as described in that
certain Grant Deed in Lieu of Foreclosure, recorded on October 01, 2009, in Book
20091001, at Page 0761 Official Records of Sacramento County, coincident with
the south line of said Lands of Elliott Homes Inc. and also described as the
north line of the northeast one-quarter of said Section 16, South 88°55’53” West
a distance of 521.99 feet to the True Point of Beginning; thence from said TRUE
POINT OF BEGINNING also being a point of curvature, leaving said north line,
from a radial line which bears North 24°23'38" West, 26.66 feet along the


EXHIBIT A


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




arc of a non-tangent 500.00 foot radius curve to the left through a central
angle of 03°03'19" to a point of compound curvature; thence 171.40 feet along
the arc of a tangent 162.00 foot radius curve to the right through a central
angle of 60°37'10" to said south line of The Lands of Elliott Homes Inc.; thence
coincident with said south line of The Lands of Elliott Homes Inc., North
88°55'53" East a distance of 187.32 feet to the True Point of Beginning.


Containing 3,495 square feet of land, more or less.


Parcel 1 contains 436.554 acres of land, more or less.


Area 1, Area 2 and said Grant Deed recorded in Book 20150508, at Page 0986
excepting Area 3 are merged to create Parcel 1.


The Basis of Bearings for this description is the north line of the southeast
one-quarter of Section 16, T. 9 N., R. 8 E., M.D.M. as shown on that certain
Parcel Map filed for record on October 11, 2012 in Book 218 of Parcel Maps, at
Page 0018, Sacramento County Records.


See Exhibits “A-1 and A-2”, plats to accompany description, attached hereto and
made a part hereof.


This legal description was prepared by me or under my supervision pursuant to
Section 8729 (2) of the Professional Land Surveyors Act.








Craig E. Spiess, PLS 7944
License Expiration Date: 12-31-17


Date: _______________




Description prepared by:
MACKAY & SOMPS CIVIL ENGINEERS, INC
1552 Eureka Road, Suite 100, Roseville, CA. 95661
P:\27107\_OA\SRV\Mapping\Desc\BLA-TNHC-ELLIOTT\ BLA-Exhibit A-GD-NEW RESULTANT
LANDS-TNHC.docx




EXHIBIT A


4409429v26 / 500303.0022

--------------------------------------------------------------------------------





EXHIBIT A-1
Description of Property (cont’d)
llcag_image1.jpg [llcag_image1.jpg]




EXHIBIT A-1


4409429v26 / 500303.0022

--------------------------------------------------------------------------------





EXHIBIT A-2
Description of Property (cont’d)
llcag_image2.jpg [llcag_image2.jpg]


EXHIBIT A-2


4409429v26 / 500303.0022

--------------------------------------------------------------------------------





SCHEDULE 1
DESCRIPTION OF PHASE 1, LOT PRICES AND COMPANY DEVELOPMENT OBLIGATIONS


ATTACHED












































Schedule 1


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




llcagimage3va04.jpg [llcagimage3va04.jpg]
The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.




Schedule 1


4409429v26 / 500303.0022

--------------------------------------------------------------------------------




COMPANY DEVELOPMENT OBLIGATIONS
The improvements and other development obligations of the Company for Phase 1
development include:
(1)
Backbone improvements required for Phase 1 development, […***…]

(2)
Common area landscape improvements on […***…]; and

(3)
Recreation center (to be HOA-maintained and accessible to all 3 major project
phases of Russell Ranch).



































The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.




Schedule 1


4409429v26 / 500303.0022

--------------------------------------------------------------------------------





SCHEDULE 2


PHASE 1-ESSENTIAL TERMS OF SALE AGREEMENT


Buyer. As used below “buyer” shall mean TNHC or IHP as applicable.
Property. Phase 1, consisting of 394 paper lots (“Property”).
Purchase Price for Property. […***…], payable all cash at closing (however, if
IHP exercises its option to acquire a portion of the Property, the purchase
price shall be allocated between TNHC and IHP as provided in Schedule 1) (as
applicable the “Purchase Price”).
Deposit. If NH Nor Cal commences the License Work (as defined below) on or
before August 31, 2017 the Deposit shall be 10% of Purchase Price; to be paid
and released to the Company on September 1, 2017. If NH Nor Cal does not
commence the License Work on or before August 31, 2017 the Deposit shall be 15%
of the Purchase Price to be paid and released to the Company on September 1,
2017.
Close of Escrow. If NH Nor Cal commences the License Work by August 31, 2017 the
close of escrow shall occur on March 31, 2018. If NH Nor Cal does not commence
the License Work by August 31, 2017, subject to extension as provided below, the
close of escrow shall occur on July 31, 2018 and NH Nor Cal shall commence the
License Work on or before March 1, 2018. However, if despite its reasonable
diligent efforts NH Nor Cal cannot commence the License Work by March 1, 2018
solely due to inclement weather in which work cannot proceed, NH Nor Cal may
extend the March 1, 2018 start date for up to three (3) one (1) month periods
until weather will permit NH Nor Cal to commence the License Work. Any such
extension for commencement of the License Work shall extend the July 31, 2018
closing date by the period of such extension. Notwithstanding the foregoing, NH
Nor Cal shall be entitled, in its sole discretion, elect to close escrow earlier
than the scheduled closing date on ten (10) days’ written notice to the Company.
Company Development Obligations. The improvement and other development
obligations of the Company are described on Schedule 1.
License. TNHC has requested that the Close of Escrow be extended as provided
above and for NH Nor Cal to have permission to enter onto the Property prior to
the close of escrow to perform certain site work, to be more fully defined in
the Sale Agreement (“License Work”). As part of the Sale Agreement, the Company
shall grant NH Nor Cal such license on the terms and conditions to be set forth
therein, including, without limitation, provisions providing for: A) insurance
coverage and indemnity for NH Nor Cal’s activities on the Property; B)
establishment of the scope, budget and schedule for the License Work; and C) any
contracts for the performance of the License Work are assignable to the Company.
In consideration of such extension of the close of escrow and the granting of
such license, if NH Nor Cal defaults in its obligation to close escrow under the
Sale Agreement and NH Nor Cal commenced but, as of the then scheduled closing
date, has not completed any part of the License Work or never commenced the
License Work, (i) NH Nor Cal


The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.


Schedule 2




4409429v26 / 500303.0022

--------------------------------------------------------------------------------




shall pay the Company the sum of […***…] less the actual cost of that portion of
the License Work that has then been completed and paid for by NH Nor Cal as of
the scheduled closing date (“Liquidated License Damages”); (ii) the Company
shall be responsible for all costs of completing the License Work including,
without limitation, payment for labor, materials and other costs and (iii) TNHC,
as manager of the Company, shall manage the completion of the License Work which
shall be completed no later than June 30, 2018, subject to extension solely due
to inclement weather in which work cannot proceed; provided, however that TNHC
shall not be entitled to receive any fee or compensation, not already provided
for under the Company Operating Agreement. If NH Nor Cal does not elect to
commence the License Work by August 31, 2017, and the commencement of the
License Work is extended to on or before March 1, 2018, as provided above, then
(x) the July 31, 2018 closing date shall be extended by the period of such
extension of the closing date, and (y) TNHC shall manage the completion of the
License Work to be completed no later than December 31, 2018, subject to
extension solely due to inclement weather in which work cannot proceed.


Resell Profit Split. If following the close of escrow the buyer enters into an
agreement to sell all or any portion of the lots acquired, or enters into a
joint venture which provides buyer with a capital account or other credit in
excess of: (a) the Purchase Price (if all of the Property is being sold), or
(b) that portion of the Purchase allocated to the portion of the Property being
sold, and other costs and expenses incurred by buyer in acquiring and selling
the Property or portion thereof, one-half of any of buyer’s net profit earned in
such sale shall be paid to the Company with the closing of such sale or
formation of such venture. In determining net profits, buyer shall be entitled
to offset against gross revenue five percent (5%) per annum on the Purchase
Price (or applicable portion thereof) plus all insurance costs and real property
taxes and assessments applicable to the Property and all other direct project
costs including, but not limited to, improvement, entitlement and development
costs, but excluding general overhead.
Joint Venture. TNHC has delivered to IHP a proposal regarding the formation of a
limited liability company to acquire and develop the Property (“Joint Venture”).
If IHP wishes to participate in the Joint Venture, the parties, in their
respective reasonable discretion, shall for a period time ending on July 31,
2017 (“Negotiation Period”) use good efforts to attempt to reach agreement on
and execute a Joint Venture agreement. If, during the Negotiation Period, the
parties are unable to agree on and execute the Joint Venture agreement, then the
parties shall have no further obligations to each other with respect to the
Joint Venture.
PAPA on Sale of Residences. The Property shall be sold subject to a profit and
participation agreement between the Company and buyer whereby the Company shall
receive 50% of any net profits earned by the Buyer or its successor in excess of
a 12% net profit margin on the sale of lots or residences, inclusive of premium
and option revenue in each Village or Phase. If TNHC or IHP sells all or any
portion of the Property to a third party homebuilder then the purchase price
paid by such third party homebuilder shall be the Property purchase price used
for computing profit participation.
ADDITIONAL TERMS. The sale agreement shall also include provisions regarding the
following:
The mark *** indicates that text has been redacted pursuant
to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934 and filed separately
with the Securities and Exchange Commission.






Schedule 2




4409429v26 / 500303.0022

--------------------------------------------------------------------------------






Russell Ranch Master Marketing Program.
Builder Marketing Fee.


Seller responsibility for completion of Project infrastructure, certain fees and
satisfaction of certain map conditions.
Agreement on creation of public financing districts.
Purchase of fee credits.
Cooperation of seller and buyer in creation of subdivision development plan
including CC&RS and homeowners association.






Schedule 2




4409429v26 / 500303.0022

--------------------------------------------------------------------------------





SCHEDULE 3
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
None.




Schedule 3


4409429v26 / 500303.0022

--------------------------------------------------------------------------------





SCHEDULE 4
STATUS OF ENTITLEMENTS
Approved by the City of Folsom on May 12, 2015 (All Project Phases)


•
Certified Final Environmental Impact Report, Adopted Findings of Fact and
Statement of Overriding Considerations and Approved Mitigation Monitoring and
Reporting Program for the Russell Ranch Project (City of Folsom Resolution No.
9564)

•
General Plan Amendment for the Russell Ranch Project (City of Folsom Resolution
No. 9565)

•
Amendment to Folsom Plan Area Specific Plan for the Russell Ranch Project (City
of Folsom Resolution No. 9566)

•
Vesting Large Lot Tentative Subdivision Map for the Russell Ranch Project (City
of Folsom Resolution No. 9567)

•
Vesting Small Lot Tentative Subdivision Map for the Russell Ranch Project (City
of Folsom Resolution No. 9567)

•
Planned Development Permit for the Russell Ranch Project (City of Folsom
Resolution No. 9567)

•
Project Design Guidelines for the Russell Ranch Project (City of Folsom
Resolution No. 9567)

•
Inclusionary Housing Plan and Inclusionary Housing Agreement for the Russell
Ranch Project (City of Folsom Resolution No. 9567)

•
Amendment No. 1 to the First Amended and Restated Development Agreement (ARDA)
between the City of Folsom and TNHC Russell Ranch, LLC Relative to the Russell
Ranch Project (Ordinance No. 1226) – Recorded on July 10, 2015, in the Official
Records of the County Recorder of Sacramento County in Book 20150710, Page 0642

Approved by the City of Folsom on June 28, 2016 (All Project Phases)


•
Amended Vesting Large Lot Tentative Subdivision Map for the Russell Ranch
Project (City of Folsom Resolution No. 9783)

•
Amended Vesting Small Lot Tentative Subdivision Map for the Russell Ranch
Project (City of Folsom Resolution No. 9783)

Future Critical Elements of the Entitlements (Phase 2 Only)


•
Amended Vesting Large Lot and Small Lot Tentative Subdivision Maps for Proposed
Changes to Phase 2 of Russell Ranch

•
General Plan Amendment

•
Specific Plan Amendment

•
Amendment to Project Design Guidelines for the Russell Ranch Project

•
Amendment to Development Agreement







Schedule 4


4409429v26 / 500303.0022